PER CURIAM.
Sturdivant appeals the denial of his rule 3.850 motion as untimely filed. This rule allows any person whose judgment and sentence became final prior to January 1, 1985, until January 1,1987, to file a motion in accordance with the rule. Appellant’s judgment and sentences became final in November 1976, so he had until January 1, 1987, to file his 3.850 motion. Because appellant did not file this motion until July 20,1987, the trial court properly denied the motion as untimely. Grooms v. State, 522 So.2d 445 (Fla. 1st DCA 1988); see also Demps v. State, 515 So.2d 196 (Fla.1987) (post-conviction relief procedurally barred unless appellant alleged facts previously unknown and not discoverable, or raises a newly established fundamental constitutional right). Appellant has not alleged that the facts upon which his claim is predicated have just become known or that his claim is based on a newly established fundamental constitutional right. Cf. Paez v. State, 512 So.2d 263 (Fla.3d DCA 1987).
AFFIRMED.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.